Filed 4/6/21 P. v. Crowder CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D077981

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. RIF1602244)

CHAUNCEY CROWDER,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of Riverside County,
Mac R. Fisher, Judge. Affirmed.
         Lizabeth Weis, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         In 2017, a jury convicted Chauncey Crowder of voluntary manslaughter
(Pen. Code, § 192, subd. (a)) as a lesser included offense of murder. The jury
found true an allegation that he personally discharged a firearm during the
crime (§ 12022.5, subd. (a)). Crowder admitted two serious felony prior
convictions (§ 667, subd. (a)(1)) and two strikes (§ 667, subds. (b)-(i)).
      The court denied Crowder’s motion to strike the “strike” priors and
sentenced Crowder to an indeterminate term of 39 years to life.
      Crowder appealed and in March 2019, this court affirmed the
conviction in an unpublished opinion. (People v. Crowder (Mar. 19, 2019,
D074884) [nonpub. opn.].) During the pendency of the appeal, the
Legislature passed Senate Bill No. 620 which permits the trial court to strike
firearm enhancements. The Legislature also passed Senate Bill No. 1393
which permits trial courts to strike the serious felony priors. In our prior
opinion, we held that Crowder was entitled to request the trial court to
exercise its newly enacted discretion to strike the priors and the
enhancement. Accordingly, we remanded the case to the trial court to permit
the court to exercise its discretion.
      On remand, the trial court conducted a hearing on Crowder’s motions.
The court considered the facts of the offense and the prior sentence. The
court also reviewed Crowder’s prison record.
      After the review, the trial court declined to exercise its new discretion
to strike the priors or the firearms enhancement. The court reinstated the
original sentence.
      Crowder filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Crowder the opportunity
to file his own brief on appeal but, he has not responded.




                                        2
                           STATEMENT OF FACTS
      The facts of the offense are fully set forth in our prior opinion. We will
not repeat them here.
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified a possible issue that was considered in evaluating the potential
merits of this appeal: Did the trial court abuse its discretion in declining to
strike Crowder’s serious felony priors (§ 667, subd. (a)(1)) and firearm
enhancement (§ 12022.5, subd. (a))?
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Crowder on this appeal.




                                        3
                              DISPOSITION
     The order denying Crowder’s motion to strike the serious felony priors
and the firearm enhancement is affirmed.



                                                             HUFFMAN, J.

WE CONCUR:




McCONNELL, P. J.




IRION, J.




                                     4